Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Dec. 30, 2021, has been entered in the application. Claims 1, 5-7, 9, 13, 14 and 16 are pending, with claim 16 being newly added.
Claim Objections
Claim 16 is objected to because of the following informalities: In claim 16, line 28, the recitation “lie end-to-end one another…” appears to be incomplete, as there is no linking phrase between “end-to-end” and “one another”. It appears as though a phrase such as –with respect to-- should be inserted between “end-to-end” and “one another” (applicant may have an alternate wording applicant desires to use – this is an example suggestion only).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0151771). Jin et al. teach a collapsible wagon basket formed from a flexible or pliable material (1, figure 1); a folding wagon frame supporting the collapsible wagon basket, the folding wagon frame comprising: a first folding end and a second folding end; a first folding side and a second folding side (ends and sides of the wagon, see figure 2 in general); wherein the folding ends and the folding sides connect at four corners, each corner comprising a vertical frame element (24) having an upper end and a lower end, the lower end being attached to a wheel mount (wheels and frames shown at 3), wherein the vertical frame elements are extendable to enable the folding the wagon to transform from an extended configuration to a collapsed configuration (¶0038, line 7); a folding base formed by a plurality of base support elements (231) each of which have ends and a longitudinal axis, each base support element having a first end that is hingedly attached to the lower end of one of the vertical frame elements (proximate lower hinged seats 26) and a second end that is 
    PNG
    media_image1.png
    876
    870
    media_image1.png
    Greyscale
folding member, wherein the third and fourth folding members cross diagonally across the second folding end, wherein the each of the folding sides comprises a first side member (in the annotated drawing: “A”), a second side member (in the annotated drawing: “B”), a third side member (in the annotated drawing: “C”), and a fourth side member (in the annotated drawing: “D”), wherein the first side member is movably connected to the upper end of a vertical frame element (e.g., 25) of the first folding end and movably connected to the third side member at a lower folding joint (intersection of “A” and “C”), the second side member (“B”) is movably connected to the lower end of the vertical frame element of the first folding end and movably connected to the fourth side element at an upper folding joint (intersection of “B” and “D”), and wherein the third side element (“C”) is movably connected to the lower folding joint and is movably connected to the upper end of a vertical frame element of the second folding end and the fourth side element is movably connected to the upper folding joint and is movably connected to the lower end of the vertical frame element of the second folding end (see annotated version of figure 2, below). The central base element (232) disclosed by Jin et al. is movable upwardly from a plane of the folding base (e.g., as defined by elements 231 in the position of figure 2) towards a plane of the upper ends of the vertical frame elements (e.g., as defined by the tops of elements 25) to transform the folding wagon from the extended configuration to the collapsed configuration, and wherein, when the central base element moves upwardly, the base support elements draw the vertical frame elements of the folding wagon centrally towards the central base element (elements 231 being of fixed length), the base support elements are substantially vertical (central base element being drawn upward, ¶0036) and extend downward from the central base element to the lower ends of the vertical frame elements, wherein, when the central base element moves from the plane of the .
As regards claim 1 and the provision of multi-directional hinges: The reference to Jin et al. is discussed above and while teaching include multi-directional hinges for connecting the base support elements to the central base element, the reference fails to specifically teach these hinges as allowing multiple degrees of freedom in the movement of the base support elements and are ball and socket hinges having rotational and angular degrees of freedom, and wherein each base support element is free to rotate about its longitudinal axis as the folding wagon transforms. Ball and socket folding joints are well-known, well understood and well held to be functionally interchangeable with hinge connections. Additionally, they are well understood to see advantageous application by one or more of providing hinging function[s] without the need for a hinge pin, providing hinging function[s] without the need for making or forming hinge pin apertures, for allowing multiple degree of freedom motion in a simple structure, and/or providing a hinge which can readily be molded directly on to the part with which it is intended to be used. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the hinge elements as initially taught by Jin et al. as being ball and socket hinges which allow both rotational and axial angular degrees of freedom for the purpose of providing  a pivot mechanism which delivers hinge function[s] without the need for a hinge pin, beneficially reducing the number of parts needed to be stocked and/or reducing the time to assemble the arrangement; providing hinging function[s] without the need for making or forming hinge pin apertures in the elements to be hinged, reducing stress concentration (and decreasing the opportunities for mechanical failure) associated with the forming of apertures in the elements to be pivoted, and thus beneficially improving the robustness of both the elements themselves and the connections there-between; for allowing multiple degree of freedom motion in a simple structure, beneficially allowing the same structure to be utilized in numerous scenarios, beneficially reducing 
As further regards claim 9: The reference to Jin et al., while teaching that the central base element is raised to collapse the cart, does not specifically teach that each of the base support elements move to a nearly vertical position when folded. To adjust the extent or quantity of an already-taught characteristic is well held to be within the skill of the ordinary practitioner; more particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (patents) 1250 156 F.2d 239, 70 USPQ 412, Minnesota Mining and Mfg. Co. v. Coe, 69 App D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324 135 F.2d 11, 57 USPQ 136. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the base elements as being free to move through an angle of about 90 degrees to a substantially vertical position when folded in order to optimize the compactness of the folded condition of the cart, for example to ensure that it occupies the smallest practicable footprint when folded, beneficially ensuring a compact-as-possible folded configuration.
Allowable Subject Matter
Claim 16 would be allowable upon correction of the informality noted above
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the newly added claim 16 recites unique features of the invention (page 8 of the response). At further consideration, the examiner also notes that modifying Jin et al. to accommodate with handle structure of Chen et al. would negatively impact the lateral folding of the base reference, and as 
As regards the application of a ball-and-socket joint in place of a hinge connection, such a modification is not deemed unreasonable for at least the following reasons: Initially as regards the showing of the prior art concerning the application of ball-and-socket joints expressly on folding wagons, the examiner agrees that the prior art does not expressly teach the combination. A conclusion of obviousness may be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)), with skill being presumed on the part of the artisan, rather than the lack thereof (see In re Sovish 769 F.2d 738, 742, 226 USPQ 771, 774 (Fed. Cir. 1985)); further, references may be combined although none of them explicitly suggests combining one with the other (see In re Nilssen 7 USPQ2d 1500 (Fed. Cir. 1989)). It has long been the law that the motivation to combine need not be found in prior art references, but equally can be found "in the knowledge generally available to one of ordinary skill in the art."  In re Jones, 958 F.2d 347, 351 (Fed. Cir. 1992) (citing In re Fine, 837 F.2d 1071, 1074 (Fed. Cir. 1988)).  
The motivation to combine can be found either in a prior art reference, or it can be implicit in the knowledge of one of ordinary skill in the art.  See In re Huston, 308 F.3d 1267, 1280 (Fed. Cir. 2002); Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 (Fed. Cir. 1997). 
Sources suggesting a combination may be: (1) the combined teachings of the prior art, (2) the knowledge of the ordinary practitioner and (3) the nature of the problem to be solved. "The test for implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art." In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed.Cir. 2000).
In Richard Ruiz and Foundation Anchoring Systems, Inc. v. A.B. Chance Company, No. 03-1333 (Fed. Cir. January 29, 2004), the court emphasized that an "express written teaching in the art" to combine references was not required [emphasis 
It is reasonably well held that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").
Applicant suggests that the only reason to modify a reference such as Jin et al. to include a ball-and-socket hinge connection is a condition where the wagon is susceptible to binding and is difficult to fold as a result (applicant’s response, page 11). The examiner does not agree. Such a condition may or may not lead the ordinary practitioner to such a modification, and regardless of this, Applicant has already provided an affidavit/declaration from one of the inventors that had obtained a physical example of the wagon taught by Jin et al. and had experienced no difficulty folding and unfolding the wagon. As such Applicant has reasonably rendered moot the examiner’s position on this specific rationale. 
There are numerous other reasons for using a ball-and-socket joint, such as the joint being a connection which may inexpensively be made, and which may be made via the well-known manufacturing expedient of molding. Renk (cited previously) specifically teaches that a ball joint is inexpensive, and can be “mass produced at low cost by the injection molding technique” (col. 2, line 47-48); Curci et al. specifically refer to a ball 
Despite the references being unspecific to the use of a ball-and-socket on a wagon, they provide an initial background that (a) a ball-and-socket is a compatible replacement for a pivot hinge and (b) the use of ball-and-socket allows expedient manufacturing techniques which decrease cost and simplify manufacture. Such an expedient structure provides a pivot mechanism which delivers hinge function[s] without the need for a separate hinge pin part, beneficially reducing the number of parts needed to be stocked and/or reducing the time to assemble the arrangement; the structure provides hinging function[s] without the need for making or forming hinge pin apertures in the elements to be hinged, thus reducing local stress concentration (and decreasing the opportunities for mechanical failure) associated with the forming of apertures in the elements to be pivoted, and thus improves the robustness of both the elements themselves and the connections there-between; and in that such a structure allows multiple degree of freedom motion in a simple structure, beneficially allows the same structure to be utilized in numerous scenarios.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616